DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021was filed after the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US. Patent App. Pub. No. 2015/0020098) in view of Imai (US. Patent App. Pub. No. 2019/0235371).
As per claim 1, as shown in Fig. 1, Matsuda teaches an image display system comprising: 
a display device (television receiver 8); 
an image supply device (set-top box 4) coupled to the display device in such a way as to be able to bidirectionally communicate and supplying an image signal (¶ [47], [57], i.e. connect via HDMI cable 10, which is by definition, a high-speed bidirectional data communication link); and 
an operation terminal having a plurality of operation buttons, wherein the operation terminal transmits an operation signal in response to an operation on the operation button (remote control 6, ¶ [48-49] referring to Fig. 5), and the display device 
displays a first image supplied from the image supply device and a second image generated by the display device (Fig. 1 and 5, i.e. displaying a menu screen 52 (second image) over a website image (first image) on the display panel 12, and thus, implying a priority of the menu screen over the website image).
Matsuda does not expressly teach: 
on receiving the operation signal, decides a degree of priority of the first image and the second image, and 
transmits a signal to stop updating the first image to the image supply device and executes processing based on the second image when the degree of priority of the second image is higher than the degree of priority of the first image.  
on receiving the operation signal (¶ [107]), decides a degree of priority of the first image and the second image (¶ [114]), and 
transmits a signal to stop updating the first image to the image supply device (Fig. 8, ST21, ¶ [113]) and executes processing based on the second image when the degree of priority of the second image is higher than the degree of priority of the first image (¶ [133], selecting the highest level of priority to output image).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Imai and incorporate into the method as taught by Matsuda as addressed above, the advantage of which is to transmit the correct image information to the display device (see ¶ [22-24]).
As per claim 2, the combined Matsuda-Imai also teaches wherein the image supply device has a receiving unit receiving the35 operation signal from the operation terminal (Matsuda, Fig. 2, remote control communication unit 26), the image supply device, on receiving the operation signal, transfers the operation signal to the display device according to a content of the operation signal, the display device transmits a response corresponding to the operation signal transferred from the image supply device, to the image supply device, and the image supply device executes processing represented by the response (Imai, ¶ [133], The PC 100 receives the EDID 25 transmitted from the projector 1 and decides the aspect ratio of the image information D, based on the received EDID 25 (based on the signal of the remote controller addressed in claim 1), then the PC 100 outputs the image information D with the decided resolution or aspect 
As per claim 3, the combined Matsuda-Imai also teaches wherein the display device transmits a signal to continue updating the first image to the image supply device when the degree of priority of the first image is higher (Imai, Fig. 8, impliedly taught at step 32 when the fitting aspect ratio is selected, the image content is output accordingly. Matsuda teaches similar feature in ¶ [119-121]). Thus, claim 3 would have been obvious over the combined references for the reason above.
As per claim 4, as also addressed above, the combined Matsuda-Imai does impliedly teach wherein the display device transmits a signal to resume update of the first image to the image supply device when processing based on the second image ends in a state where the update of the first image is stopped (see claims 2 and 3).  Thus, claim 4 would have been obvious over the combined references for the reason above.
As per claim 5, the combined Matsuda-Imai does also impliedly teach wherein when an event based on a third image occurs in the state36 where the update of the first image is stopped, the display device temporarily disables processing based on the third image, and performs the processing based on the third image after the processing based on the second image ends (see Imai, one of the images in Fig. 5 can be a third image, where the aspect ratio is based on the priority levels as shown in Fig. 4, ¶ [92]. Thus, as addressed above referring to Fig. 8 of Imai, the image with the highest priority (third image) is processed and output.  Claim 5 thus would have been obvious over the combined references for the reason above.

wherein when processing based on the second image is specified processing, a function allocated to the operation button is changed to a different function from a normal function, and the processing based on the second image is executed (Imai, ¶ [105-109], i.e. changing the aspect ratio of the projection image based on the selected function on the remote controller operated by a user, and processing the image based on the selected aspect ratio).  Thus, claim 6 would have been obvious over the combined references for the reason above.
Claim 7, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611